IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

PUBLIX SUPER MARKETS,               NOT FINAL UNTIL TIME EXPIRES TO
INC., AND PUBLIX RISK               FILE MOTION FOR REHEARING AND
MANAGEMENT,                         DISPOSITION THEREOF IF FILED

      Appellants,

v.                                  CASE NO. 1D15-5878

CLARENCE HAWKINS, SR.,

      Appellee.


_____________________________/

Opinion filed June 20, 2016.

An appeal from an order of the Judge of Compensation Claims.
Margaret Sojourner, Judge.

Dates of Accidents: March 18, 2009 and June 28, 2010.

Thomas P. Vecchio of Vecchio, Carrier, Feldman & Johannessen, P.A., Lakeland,
for Appellants.

Bill McCabe, Longwood, and Pat T. Dicesare, Lakeland, for Appellee.



PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., ROWE and MAKAR, JJ., CONCUR.